Citation Nr: 0926591	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to July 
1965.  He had additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a sinus condition.  The 
Veteran did not appear for a Board hearing in April 2007.  In 
September 2007, the Board remanded the claim for additional 
development. 


FINDING OF FACT

The Veteran's claimed sinus condition first manifested many 
years after his separation from service and is not related to 
his period of service or to any incident therein.


CONCLUSION OF LAW

A sinus condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  A Veteran may be granted 
service connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that his current sinus pain and 
congestion is related to his service as a pilot in the Navy.  
Specifically, he contends that in either 1961 or 1962, he 
sustained a sudden and intense pain in his right sinus while 
practicing a steep angled dive-bomb.  He immediately sought 
treatment for the pain and was told that he had a ruptured 
sinus.  He contends that he continued to seek treatment for 
sinus pain for the remainder of service, and that he 
continues to experience that same sort of pain currently.

The Veteran's service treatment records reflect that in May 
1962, he sought treatment for nose bleeds which had occurred 
twice in one week.  Physical examination revealed a small 
irritated area of the medial aspect of his left nostril.  
There are no further records relating to nose bleeds.  The 
Veteran's service treatment records are otherwise negative 
for any complaints, diagnosis, or treatment for any sinus or 
nasal disorder.  Significantly, routine physical examinations 
spanning the time period of his active service and his 
service in the Naval Reserve are negative for any complaints 
of any sinus or nasal condition.  As no sinus condition was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of a sinus 
condition.  38 C.F.R. § 3.303(b).  The first post-service 
treatment records of file are VA treatment records dated from 
January 2003 to December 2005.  However, these records are 
negative for any reference to a sinus condition.  
Significantly, on January 2003 physical examination, ear, 
nose, and throat examination revealed no abnormalities, 
specifically, no drainage or sinus problems.  

However, private treatment records dated from August 2006 to 
October 2006 do reveal treatment for a sinus condition.  In 
August 2006, the Veteran reported experiencing right frontal 
nasal pain and pressure, nasal congestion, nasal obstruction 
to breathing, and rhinitis.  He had treated the condition 
with over-the-counter nasal sprays and saline nasal spray.  
It was noted that the Veteran had previously seen this 
physician in the mid-1990s for the same condition.  Physical 
examination revealed a normal examination of the sinuses.  
The impression was a "history of chronic rhinosinusitis 
following barometric trauma sustained as military aviator," 
rhinitis, deviated nasal septum, turbinate hypertrophy, and 
uvula/palatal hypertrophy.  A CT scan of the nasal passages 
was subsequently performed.  An October 2006 CT scan review 
notes "CT sinus negative" and instructs the Veteran to 
continue using nasal spray for his pain and congestion. 

On January 2009 VA examination, the Veteran reported that he 
experienced a sharp needle-like pain in his right frontal 
sinus every two to three weeks.  He also suffered from 
constant partial blockage of the right nostril.  He stated 
that he had to stop flying a private plane as a hobby due to 
the pain.  Physical examination revealed that the tip of the 
nose was deviated to the right nostril, due to a prior 
excision of basal cell carcinoma, which the examiner noted 
was not likely related to the Veteran's service.  There was 
very mild inflammation of the oropharynx.  The diagnosis was 
nasal septal deviation to the left causing approximately 70 
percent nasal obstruction, as well as the basal cell 
carcinoma excision.  After a thorough review of the claims 
file, including a lengthy summary and analysis of the 
Veteran's service treatment records, as well as physical 
examination of the Veteran, the examiner opined that any 
current sinus condition was not related to the Veteran's 
military service.  In so determining, the examiner found it 
to be significant that there was no objective medical 
evidence of a sinus condition in service, on separation from 
service, or for many years thereafter, suggesting little to 
no relation between a current sinus condition and the 
Veteran's service.  Significantly, the May 1962 report of 
nose bleeds was negative for any findings related to the 
Veteran's sinuses or nasal discharge. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
sinus condition.  Although the Veteran's private physician 
provided an impression relating the Veteran's sinus condition 
to an injury he sustained as a pilot in the Navy, it appears 
that the physician was not necessarily offering an 
etiological opinion as to the relation between the Veteran's 
sinus condition and his service, but was instead recording a 
history provided solely by the Veteran.  Further, there is no 
evidence that the examiner reviewed the Veteran's service 
treatment records, and there is no rationale given for this 
statement.  Accordingly, it is found to carry little, if any, 
weight.  

There is no other evidence of record to indicate that the 
Veteran's sinus condition was incurred in or aggravated by 
his service.  Rather, the VA examiner in 2009 provided a 
specific opinion that any current sinus condition was not 
related to the Veteran's military service.  This opinion was 
based upon a detailed review of the claims folder, including 
a lengthy summary and analysis of the Veteran's service 
treatment records, and is found to carry great weight.

Further, in view of the lengthy period without evidence of 
treatment, there is no objective evidence of a continuity of 
treatment, which weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence fails to support the 
Veteran's claim, the Board is unable to grant service 
connection for a sinus condition. 

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the RO sent correspondence in November 2002, December 
2005, June 2006, and November 2007 that informed the Veteran 
about the information and evidence necessary to substantiate 
his claim and of his and VA's respective duties, as well as 
notice of what type of information and evidence was needed to 
establish disability ratings and an effective date.  Any 
defect with regard to the timing of the notice to the 
appellant is harmless because he had a meaningful opportunity 
to participate effectively in the processing of the claim 
with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the February 2009 
supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, identified, and available evidence has been 
obtained.  The RO obtained all private records for which the 
Veteran provided an authorization and consent to release 
information to VA. The Veteran was also afforded a VA 
examination in January 2009.  Thus, the Board finds that VA 
has satisfied the duty to assist.


ORDER

Service connection for a sinus condition is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


